Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because of the new ground of rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2009/0190830 A1) or alternatively, over Hasegawa (US 2009/0190830 A1) in view of Wang (US 2001/0012400 A1).
1. Hasegawa discloses an information processing method (Fig. 1, 24), comprising: 
acquiring, by a processor, an instruction for processing an image including a plurality of objects (11: Fig. 1, 24); 

performing an object identification of the one or more objects based on attributes of the one or more objects, including performing a text recognition on the second object to obtain at least one text portion (i.e. the system determines the type of image associated with the objects and utilizes the appropriate techniques for each text and graphical images extractions), [0020], [0067], [0082], [0085], [0095], [0106];
generating, by the processor, an interactive interface including the one or more objects and the interactive interface being configured for selecting and pasting a target object and displaying results of the object identification along with at least a portion of the target object (Fig. 25A-25C), [0163]-[0164]. Although Figures 25A-25C focuses on the embodiment of extracting the picture photographs from the image, it does not exclude the ability to also extract the text since the techniques from extracting the picture and text are performed separately. One of ordinary skilled in the art would recognize Hasegawa’s system is capable of extracting both the text and the picture image for copying and pasting in the in the Word document. Therefore, if the feature is not inherent, then it is implicit that the system of Hasegawa is capable of such function of generating, by the processor, an interactive interface including the one or more objects and the interactive interface being configured for selecting and pasting a target object and displaying results of the object identification along with at least a portion of the target object.
Alternatively, Wang discloses a system that analyzes an image file and classifies each object as text or picture and performs the extraction of each object. It would have been obvious to a person of 
2. Hasegawa discloses the method according to claim 1, wherein: the one or more objects include two objects of different types (i.e. icon/picture and text), (Fig. 2), [0020], [0067].
3. Hasegawa discloses the method according to claim 2, wherein: the interactive interface further includes the image (Fig. 25A-25C).
5. Hasegawa discloses the method according to claim 1, wherein obtaining one or more objects includes: dividing the image into a foreground and a background to obtain a foreground image object and a background image object (Fig. 2).
6. Hasegawa discloses the method according to claim 1, wherein the at least one text portion includes different text portions corresponding to different text objects (21: Fig. 2).
7. Hasegawa discloses the method according to claim 1, further including: storing the one or more objects in association with the image (12: Fig. 1).
8. Hasegawa discloses the method according to claim 1, wherein generating the interactive interface includes: receiving an input operation from an input area; and generating the interactive interface including an operation control for a paste instruction (Fig. 25A-25C), [0155], [0164].
9. Hasegawa discloses the method according to claim 8, further including: in response to the past paste instruction, entering the one or more objects into the input area; or in response to the paste instruction, entering the target object selected from the one or more objects into the input area (Fig. 25C), [0155], [0164].

10-11. Hasegawa discloses an electronic device, comprising: a display unit; a memory configured to store a plurality of instructions; and a processor configured to retrieve and execute the plurality of instructions stored in the memory to: acquire an instruction for processing an image including a plurality 

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Seng H Lim/Primary Examiner, Art Unit 3715